                                            Case 3:19-cv-02545-SI Document 93 Filed 05/13/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAUL HOLLAND, et al.,                             Case No. 19-cv-02545-SI
                                   8                    Plaintiffs,
                                                                                           ORDER DENYING MOTION FOR
                                   9              v.                                       RECONSIDERATION
                                  10     CITY OF SAN FRANCISCO, et al.,                    Re: Dkt. No. 87
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On March 23, 2021, the Court granted the motion for summary judgment filed by defendants

                                  14   City of San Francisco and individual police officers.1 Dkt. No. 84. The Court also entered summary

                                  15   judgment sua sponte for defendant Allied Universal Security Services and its employee, defendant

                                  16   Mark Hankins (the “Allied defendants”) on the one remaining malicious prosecution claim against

                                  17   them. The Allied defendants did not file a summary judgment motion of their own or join the other

                                  18   defendants’ motion. Nevertheless, the Court granted summary judgment with respect to all

                                  19   defendants based on the Court’s finding that probable cause existed to arrest plaintiffs – a finding

                                  20   fundamentally fatal to plaintiffs’ claims against all defendants. Dkt. No. 84 at 102 . The issue of

                                  21   probable cause depended upon the same set of facts for all defendants and was an issue briefed at

                                  22   length and discussed at length during the February 26, 2021 hearing.           Thus, the Court felt

                                  23   comfortable granting summary judgment sua sponte with respect to the Allied defendants because

                                  24   plaintiffs had ample opportunity to be heard on the issue of probable cause.

                                  25

                                  26          1  The court in its order granting summary judgment detailed the facts of this case and
                                  27   therefore will not do so again here.
                                              2 For ease of reference, page number citations refer to the ECF branded number in the upper
                                  28
                                       right hand corner of the page.
                                            Case 3:19-cv-02545-SI Document 93 Filed 05/13/21 Page 2 of 3




                                   1          On March 31, 2021, plaintiffs filed a motion for reconsideration with respect to the Court

                                   2   granting summary judgement for the Allied defendants. Dkt. No. 87. On April 8, 2021, the Court

                                   3   explained the

                                   4          Ninth Circuit has long “recognized that, where the party moving for summary
                                              judgment has had a full and fair opportunity to prove its case, but has not succeeded
                                   5          in doing so, a court may enter summary judgment sua sponte for the nonmoving
                                              party.” Albino v. Baca, 747 F.3d 1162, 1176 (9th Cir. 2014) (en banc). So long as
                                   6          the moving party is “given reasonable notice that the sufficiency of his or her claim
                                              will be in issue, and has therefore had adequate time to develop the facts on which
                                   7          the litigant [would] depend to oppose summary judgment, sua sponte summary
                                              judgment is appropriate.” Nozzi v. Hous. Auth., 806 F.3d 1178, 1199-1200 (9th Cir.
                                   8          2015) (internal citations and quotations omitted). “Doing so preserves judicial
                                              resources by preventing courts from having to preside over ‘unnecessary trials’
                                   9          where no genuine issues of fact are in dispute, which is consistent with the overall
                                              objective of [Federal Rule of Civil Procedure 56] of expediting the disposition of
                                  10          cases.” Id. (internal quotations and citations omitted).
                                  11   Dkt. No. 89 at 2. While the Court stood by its ruling, “in abundance of caution,” it granted leave
                                  12   for additional briefing on the issue as to why the cause of action against the Allied defendants should
Northern District of California
 United States District Court




                                  13   survive in light of the finding on probable cause. Dkt. No. 89 at 3.

                                  14          The only cause of action against the Allied defendants is malicious prosecution. Plaintiffs

                                  15   acknowledge that lack of probable cause is an element of a malicious prosecution claim. Dkt. No.

                                  16   90 at 6. Plaintiffs further admit probable cause need not “satisfactorily prove the guilt of an accused

                                  17   person … It exists if one is possessed with information or facts which are sufficient to cause a

                                  18   reasonable person to honestly believe the charge is true.” Id. (internal citations omitted). Plaintiffs

                                  19   argue that a material dispute of facts exists regarding whether defendant Mark Hankins honestly

                                  20   believed plaintiffs “were inside the Macy’s store … or whether he deliberately lied” to police about

                                  21   what he saw. Id. At 7. Additionally, plaintiffs make the same argument the Court previously

                                  22   rejected – stating they were at McDonalds and not in the Macy’s construction site.

                                  23          Plaintiffs’ arguments fail. First, the Court expressly found probable cause existed to arrest

                                  24   plaintiffs “[w]hether or not [the Allied defendants] witnessed plaintiffs exiting the [Macy’s].” Dkt.

                                  25   No. 84 at 9.

                                  26          Second, plaintiffs’ argument that they were at the McDonalds is equally unavailing.

                                  27   Plaintiffs re-submitted the same videos allegedly showing plaintiffs entering and exiting the

                                  28   McDonalds without a date or time stamp. Exhibit A and B to Dkt. No. 90-4 (Goff Decl). Plaintiffs
                                                                                          2
                                            Case 3:19-cv-02545-SI Document 93 Filed 05/13/21 Page 3 of 3




                                   1   also submit declarations stating they were at the McDonalds. Dkt. No. 90-1 (Holland Decl); Dkt.

                                   2   No. 90-3 (Basdeo Decl). However, the police were explicitly told on the night of plaintiffs’ arrest

                                   3   there was no footage of plaintiffs entering or exiting the McDonalds. As the Court stated previously:

                                   4   “[T]he only evidence plaintiffs presented on the night of the incident was their word …If probable

                                   5   cause dissipated every time suspects protested they ‘didn’t do it,’ policework would be impossible.”

                                   6   Dkt. No. 84 at 10.

                                   7           Finally, and as the Court reasoned in its previous order, ample probable cause existed to

                                   8   arrest plaintiffs, including:

                                   9           1. Plaintiffs were parked directly next to a construction site, hundreds of yards away from

                                  10               McDonalds;

                                  11           2. Plaintiffs were at the mall hours after the vast majority of the stores closed;
                                  12           3. Plaintiffs both had headlamps on their persons—matching the mall officers’ description;
Northern District of California
 United States District Court




                                  13           4. Industrial size bolt cutters, capable of cutting the construction site’s security fence, were

                                  14               found in one of plaintiff’s cars;

                                  15           5. Mall security officers initially saw plaintiffs near the construction site and later found

                                  16               plaintiffs’ cars near the site, the security fencing into the construction site open, the lock

                                  17               cut, and bolt cutters on the front seat of one of plaintiff’s cars;

                                  18           6. The superintendent of the construction project confirmed that a wheeled cart full of tools,

                                  19               bolt cutters, and electrical equipment next to the open gate had not been placed there by

                                  20               the construction team; and

                                  21           7. The superintendent of the construction project confirmed that plaintiffs were not

                                  22               employees of the construction project.

                                  23           Plaintiffs’ motion for reconsideration is DENIED.

                                  24

                                  25           IT IS SO ORDERED.

                                  26   Dated: May 13, 2021

                                  27                                                      ______________________________________
                                                                                          SUSAN ILLSTON
                                  28                                                      United States District Judge
                                                                                           3
